DETAILED ACTION
This is in response to the Amendment filed 6/13/2022 wherein claims 4-5, 7, 10-12, and 18-20 are canceled, claims 13-16 are withdrawn from consideration, and claims 1-3, 6, 8-9, and 17 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-16 directed to Species B, C, and/or D non-elected without traverse.  Accordingly, claims 13-16 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Fehribach on 6/23/2022.
The application has been amended as follows:
In Claim 1, lines 37-38, “through the mount plate of at least one retainer half-ring” has been amended to - - through the retainer plate of at least one of the retainer half-rings - -;
In Claim 1, line 41, “each of the half-rings” has been amended to - - each of the retainer half-rings - -;
In Claim 1, line 48, “the retainer plate” has been amended to - - the mount plate - -;

In Claim 3, lines 36-37, “through the mount plate of at least one retainer half-ring” has been amended to - - through the retainer plate of at least one of the retainer half-rings - -;
In Claim 3, line 40, “each of the half-rings” has been amended to - - each of the retainer half-rings - -;
In Claim 3, line 47, “the retainer plate” has been amended to - - the mount plate - -;

Claims 13-16 are canceled.

In Claim 17, line 33, “through the mount plate of at least one retainer half-ring” has been amended to - - through the retainer plate of at least one of the retainer half-rings - -;
In Claim 17, line 37, “each of the half-rings” has been amended to - - each of the retainer half-rings - -; and 
In Claim 17, line 44, “the retainer plate” has been amended to - - the mount plate - -.

Allowable Subject Matter
Claims 1-3, 6, 8-9, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach in combination with the other limitations of the independent claim(s): “wherein a second anti-rotation pin extends axially through the retention panel of the retainer bracket, the mount plate of at least one retainer half-ring, and into the dome panel”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741